309 F.3d 550
ENGINE MANUFACTURERS ASSOCIATION, Plaintiff-Appellant,v.SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT, SCAQMD; William A. Burke, SCAQMD Board Chairman; Norma J. Glover, SCAQMD Vice-Chairman; Michael D. Antonovich, SCAQMD Board Member; Hal Bernson, SCAQMD Board Member; Jane W. Carney; Cynthia P. Coad; Beatrice J.S. Lapistokirtley; Ronald O. Loveridge; Jon D. Mikels; Leonard Paulitz; Cynthia Verdugo-Peralta; S. ROY WILSON, SCAQMD Board Members; Bary R. Wallerstein, SCAQMD Executive Officer, Defendants-Appellees,Natural Resources Defense Council; Coalition for Clean Air, Inc.; Communities for a Better Environment, Inc.; Planning & Conservation League; Sierra Club, Defendants-Intervenors-Appellees,v.Western States Petroleum Association, Plaintiff-Intervenor.Engine Manufacturers Association, Plaintiff,v.South Coast Air Quality Management District, SCAQMD; William A. Burke, SCAQMD Board Chairman; Norma J. Glover, SCAQMD Vice-Chairman; Michael D. Antonovich, SCAQMD Board Member; Hal Bernson, SCAQMD Board Member; Jane W. Carney; Cynthia P. Coad; Beatrice J.S. Lapistokirtley; Ronald O. Loveridge; Jon D. Mikels; Leonard Paulitz; Cynthia Verdugo-Peralta; S. Roy Wilson, SCAQMD Board Members; Bary R. Wallerstein, SCAQMD Executive Officer, Defendants-Appellees,Natural Resources Defense Council; Coalition for Clean Air, Inc.; Communities for a Better Environment, Inc.; Planning & Conservation League; Sierra Club, Defendants-Intervenors-Appellees,v.Western States Petroleum Association, Plaintiff-Intervenor-Appellant.
No. 01-56685.
No. 01-56688.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted October 11, 2002.
Decided October 24, 2002.

Timothy A. French, Neal, Gerber & Eisenberg, Chicago, IL, for plaintiff-appellant Engine Manufacturers Association.
Jerome M. Jauffret, Teresa A. Beaudet, Mayer, Brown & Platt, Los Angeles, CA, for plaintiff-intervenor-appellant Western States Petroleum Association.
Fran M. Layton, Shute, Mihaly & Weinberger LLP, San Francisco, CA, and Daniel P. Selmi, Los Angeles, CA, for defendant-appellee South Coast Air Quality Management District.
Gail Ruderman Feuer, Natural Resources Defense Council, Inc., Los Angeles, CA, for defendants-intervenors-appellees Natural Resources Defense Council, Inc., Coalition for Clean Air Inc., Communities for a Better Environment, Inc., Planning and Conservation League, and Sierra Club.
Kipp A. Coddington, Alston & Bird, Washington, DC, for amici American Automotive Leasing Association and National Association of Fleet Administrators, Inc.
Susan L. Durbin, Deputy Attorney General, Sacramento, CA, for amici State of California and State of New York.
Lawrence J. Joseph, McKenna & Cuneo, L.L.P., Washington, DC, for amici American Road & Transportation Builders Association, American Truck Associations, Inc., and Taxicab, Limousine & Paratransit Association.
Lisa Garvin Copeland, Palm Desert, CA, for amici SunLine Transit Agency and ENRG, Inc.
Gilbert P. Sperling, Counselors, Inc., Rockville, Maryland, for amici Natural Gas Vehicle Coalition and California Natural Gas Vehicle Coalition.
Eric B. Wolff, Kirkland & Ellis, Washington, D.C., for amici Alliance of Automobile Manufacturers, Inc., Association of International Automobile Manufacturers, Inc., and Truck Manufacturers Association.
Appeal from the United States District Court for the Central District of California, Florence Marie Cooper, District Judge, Presiding, D.C. No. CV-00-09065-FMC.
Before GOODWIN, RYMER, and McKEOWN, Circuit Judges.

ORDER

1
Engine Manufacturers Association and Western States Petroleum Association appeal the district court's judgment that the fleet rules adopted by the South Coast Air Quality Management District are not preempted by the Clean Air Act.


2
We affirm the decision of the district court for the reasons stated in its well-reasoned opinion, reported at Engine Mfrs. Ass'n v. South Coast Air Quality Mgmt. Dist., 158 F.Supp.2d 1107 (C.D.Cal. 2001).1


3
AFFIRMED.



Notes:


1
 We decline to consider Amici's arguments regarding § 246 of the Clean Air Act. "Generally, we do not consider on appeal an issued raised only by amicus."Swan v. Peterson, 6 F.3d 1373, 1383 (9th Cir.1993).